DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 introduces a plurality of robots with the words “the robots”, however the invention as claimed to this point and in all other claims only refers to a singular “robot”. Examiner has interpreted this as a minor typographical error, and for the purposes of further examination to read as “the robot”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 introduces the limitation of “a height of the person becomes greater”. It is unclear if this limitation is to be interpreted as one person’s height literally becomes greater (through changes in wardrobe or other less conventional means), or if, as the specification suggests (See paragraphs 103 and 106), that it is a different person (and therefore not the person of Claim 4) and the personal area is varied such that it is larger in the direction in which a person moves with a taller person than a shorter person. For the purposes of further examination, Examiner has interpreted it as the personal area being larger in length in the direction in which the person moves for a taller body than a shorter body.
Claim 8 introduces the limitation “when it is determined”. The determination relied upon in the limitation is not positively recited and the limitation language is passive. It is therefore unclear if the determination relied up in the limitation is also a part of the claimed robot control method or not.
Claim 9 introduces the term “human being” and appears to treat an obstacle determined to be the human being as also being the person of Claim 1. However, the claim fails to interrelate these elements, and it is unclear if an obstacle determined to be the human being is the person of Claim 1, or if the obstacle determined to be a human being is a separate entity to that of the person of Claim 1. For the purposes of further examination, Examiner has interpreted the obstacle determined to be the human being as also being the person as introduced in Claim 1.
Claim 12 introduces the limitation “when it is determined”. The determination relied upon in the limitation is not positively recited and the limitation language is passive. It is therefore unclear if the determination relied up in the limitation is also a part of the claimed robot control method or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 – 7, 9 – 13, and 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pinter et. al (US 20150088310 A1).
Regarding Claim 1, Pinter teaches:
A robot control method performed by a robot (Robot 100) or a robot control system controlling the robot (Control System 204), comprising: 
recognizing a personal area associated with a person present in a traveling direction of a robot (Lockout Zone 404, Comfort Zone 406, See at least Paragraph 49, “According to one embodiment, the lockout zone 404 defines an area through which the robot 100 may not pass. The social path component 302 may create or modify any path to avoid the lockout zone 404. The comfort zone 406 defines an area through which the robot 100 may pass, but must do so at a reduced maximum speed. In one embodiment, the social path component 302 may avoid passing through the comfort zone 406 as long as it is faster to pass around the comfort zone than slow down while passing through the comfort zone 406. By observing the lockout zone 404 and the comfort zone 406, the robot 100 may avoid making people feel uncomfortable by violating their personal space”); and 
controlling a movement of the robot based on the recognized personal area so that the robot avoids interference with the person (See at least Paragraph 62, “The status determination component 306 may determine that the current status includes that the robot 100 is approaching a doorway or intersection. The status determination component 306 may determine that the robot 100 is approaching a doorway or intersection based on information detected by the object detection system 206 and/or based on a current location of the robot 100 as determined by the map component 210. The status determination component 306 may notify the social path component 302 of the upcoming doorway or intersection and the social path component 302 may determine a path to pass through the doorway or intersection while limiting chances of entering a lockout zone 404 of any people 402 or bumping into any objects or people. For example, the social path component 302 may determine an entry angle through the intersection or doorway to increase visibility to any approaching humans. Similarly, as the robot 100 approaches the doorway or intersection, the status determination component 306 and/or the social path component 302 may determine whether a human will reach the intersection within a threshold time of the robot 100. If the human and the robot 100 will likely cross around the same time the social path component 302 may modify a path of the robot 100 to avoid a lockout zone 404 for the human. The social path component 302 may change the path such that the robot 100 stops at the intersection, speeds up, slows down, or even moves sideways to avoid coming within a lockout zone 404 and/or comfort zone 406 of the human”).
Regarding Claim 6, Pinter teaches:
The robot control method of claim 1, 
Pinter further teaches: 
wherein controlling the movement of the robot comprises controlling the movement of the robot so that the robot does not enter the personal area and passes by a path along which the person moves (See at least Paragraph 62, “If the human and the robot 100 will likely cross around the same time the social path component 302 may modify a path of the robot 100 to avoid a lockout zone 404 for the human. The social path component 302 may change the path such that the robot 100 stops at the intersection, speeds up, slows down, or even moves sideways to avoid coming within a lockout zone 404 and/or comfort zone 406 of the human”). 
Regarding Claim 7, Pinter teaches:
The robot control method of claim 6, 
Pinter further teaches: 
wherein controlling the movement of the robot comprises controlling the movement of the robot so that the robot is decelerated when the robot approaches the personal area (See at least Paragraph 53, “For example, the robot 100 may decelerate its traveling speed when it comes within a larger comfort zone 406 of a person 402. For example, if the lockout zone 404 has a radius of 18 inches, the larger comfort zone 406 may have a radius of 24-48 inches. The robot 100 may decelerate when it nears or enters this larger comfort zone 406”). 
Regarding Claim 9, Pinter teaches:
The robot control method of claim 1,
Pinter further teaches: 
further comprising: 
prior to the recognizing of the personal area associated with the person, recognizing an obstacle present in the traveling direction of the robot; (See at least Paragraph 34, “The object detection system 206 may detect the presence of an object, human, or other physical feature that is near the robot 100. The object detection system 206 may be used by the robot 100 to detect three-dimensional information about its environment and may provide this information to the control system 204 or other component to affect navigation of the robot 100”)
determining whether the obstacle is a human being or a thing (See at least Paragraph 35, “The object detection system 206 may use any of a wide variety of known system and methods of motion detection, facial recognition techniques, and/or other detection algorithms to detect individuals and/or objects”, and Paragraph 36, “The object detection system 206 may be configured to discern a human from other objects using any of the above methods and may further use motion detection, face detection, feature classification for body shapes, and/or other suitable techniques. The object detection system 206 may also be used to detect a type of object”); and 
calculating a distance between the person and the robot (See at least Paragraph 44, “The social path component 302 creates or modifies paths to maintain a socially acceptable distance from humans” and Paragraph 75, “The social path component 302 may then follow the identified individual at a pre-determined distance. The robot 100 may accomplish this using the object detection system 206 that performs methods such as facial detection and/or other detection and following techniques") and a moving speed of the person in a direction in which the robot is located when the obstacle is determined to be the human being (See at least Paragraph 69, “The status determination component 306 may determine that a nearby human is involved in an emergency based on how fast a nearby human is moving. For example, if the object detection system 206 detects that a human is moving at a fast pace down a hallway, the status determination component 306 may determine that the user is involved in an emergency or has an urgent task to perform. Similarly, the status determination component 306 may determine that a nearby person is involved in an emergency based on one or more of a speed of a moving object, a speed of a moving person, a warning sound, and flashing lights. In another embodiment, the robot 100 may detect the velocity of the approaching person or object and, if it is above a pre-determined threshold, determine that there is an emergency or dangerous situation” and Paragraph 72, “For example, the robot 100 may utilize the motion and velocity detection behaviors described above, but adjust them for the ED region, such that a velocity of 50% of the normal emergency velocity threshold may be enough to trigger an emergency response behavior of waiting by a wall for the fast-moving person or object to pass. Similarly, the robot 100 may increase its lockout zones 404 and/or comfort zones 406 for objects in an ED unit to decrease the likelihood that it will collide with a shelf or table containing delicate instruments”),
wherein controlling the movement of the robot comprises: determining an avoidance direction for avoiding the personal area (See at least Paragraph 76, “The social path component 302 may also exhibit team behavior by getting out of the way of an oncoming person. For example, the social path component 302 may cause the robot 100 to move in a human-like way in response to objects or people moving in its direction, even if they have not crossed into its navigational path. In one embodiment, the robot 100 may respond to a human presence in a hallway by moving closer to one side of the hallway, decelerating as the person or object approaches, moving to the side of the hallway and stopping until the person or object has passed, and/or by performing other human-like reactions”);
controlling the traveling direction of the robot and a speed of the robot so that the robot avoids the personal area (See at least Paragraph 76, “The social path component 302 may also exhibit team behavior by getting out of the way of an oncoming person. For example, the social path component 302 may cause the robot 100 to move in a human-like way in response to objects or people moving in its direction, even if they have not crossed into its navigational path. In one embodiment, the robot 100 may respond to a human presence in a hallway by moving closer to one side of the hallway, decelerating as the person or object approaches, moving to the side of the hallway and stopping until the person or object has passed, and/or by performing other human-like reactions”);
determining whether the personal area is avoided (See at least Paragraph 81, “The acknowledgment component 308 may provide acknowledgment or other indications by making an audible sound, such as by using a speaker. For example, the acknowledgment component 308 may also provide an audible warning, or apology, to nearby humans when it violates a comfort zone, reduced lockout zone, conversation zone, or the like”); and
controlling the movement of the robot so that the robot moves to a destination of the robot if the personal area has been avoided or the person passes by the robot (See at least Paragraph 76, “The social path component 302 may also exhibit team behavior by getting out of the way of an oncoming person. For example, the social path component 302 may cause the robot 100 to move in a human-like way in response to objects or people moving in its direction, even if they have not crossed into its navigational path. In one embodiment, the robot 100 may respond to a human presence in a hallway by moving closer to one side of the hallway, decelerating as the person or object approaches, moving to the side of the hallway and stopping until the person or object has passed, and/or by performing other human-like reactions”).
Regarding Claim 10, Pinter teaches:
The robot control method of claim 1, 
Pinter further teaches: 
further comprising controlling the robot to output an indicator corresponding to a gaze of the robot at the person (See at least Paragraph 87, “FIG. 8 illustrates an example of a head turn gesture to indicate a direction. The robot 100 is shown turning its head 106 to the right even though the robot 100 has yet to begin moving to the right, as indicated by the path 802. In addition to gesturing, the robot 100 may provide other indications to allow hospital staff and visitors to know where the robot 100 is headed. These indicators may include the robot's head 106 facing the direction of its motion (as discussed above), or having the robot 100 turn its head 106 to "look" to the side it intends to turn when it approaches an intersection. Other indicators may include lights 114, such as light emitting diodes (LEDs), on the robot 100 that act as turn indicators. The lights 114 may be visible from the front or rear. The indicators on the appropriate side may turn on or flash a pre-determined distance from the robot's 100 turn”), in at least one of cases, including before the robot passes by the person in a path along which the person moves, while the robot passes by the person, and after the robots passes by the person (See at least Paragraph 88, “The gesture component 310 may be configured to perform a gesture to acknowledge a passing person 402. The robot 100 may use a method, such as motion detection, facial recognition techniques, or other detection methods to detect humans. In one embodiment, the robot 100 may turn its head 106 to face the human briefly, and then return to face the direction of its travel”), wherein the indicator comprises at least one of information that guides a movement of the person (See at least Paragraph 95, “The biohazard safety component 216 is configured to provide instructions to the control system to cause the robot 100 to prevent spreading of a detected potential biohazard. The biohazard safety component 216 may prevent spreading of the potential biohazard by stopping on or near the potential biohazard to block others from walking through the potential biohazard and spreading it throughout a work area. The biohazard safety component 216 may provide a warning to nearby humans about the detected potential biohazard. In one embodiment, the biohazard safety component 216 may cause the robot 100 to flash a biohazard symbol on the display interface 108. In one embodiment, the biohazard safety component 216 may cause the robot 100 to flash one or more lights 114 to indicate an emergency or urgent situation. In one embodiment, an audible warning may be played by the robot 100 that indicates that there is a potential biohazard and instructing humans to avoid it. In one embodiment, a biohazard symbol, flashing lights, and an audible warning may all be provided”), information indicative of a feeling of the robot for the person (See at least Paragraph 92, “The personality component 312 may control the robot 100 to operate according to an assigned personality. For example, a personality may be assigned to the robot to cause it to behave in certain ways. For example, a shy robot may only nod, while an outgoing robot may greet each human verbally as it passes. Similarly, the types of acknowledgments may vary between different personality types. The personality component 312 may also cause the lights 114 to light up according to the personality type and may display a caricature corresponding to the personality type. For example, caricatures that may amuse children may be used in a children's section of a hospital”), and information indicative of a movement of the robot (See at least Paragraph 87, “FIG. 8 illustrates an example of a head turn gesture to indicate a direction. The robot 100 is shown turning its head 106 to the right even though the robot 100 has yet to begin moving to the right, as indicated by the path 802. In addition to gesturing, the robot 100 may provide other indications to allow hospital staff and visitors to know where the robot 100 is headed. These indicators may include the robot's head 106 facing the direction of its motion (as discussed above), or having the robot 100 turn its head 106 to "look" to the side it intends to turn when it approaches an intersection. Other indicators may include lights 114, such as light emitting diodes (LEDs), on the robot 100 that act as turn indicators. The lights 114 may be visible from the front or rear. The indicators on the appropriate side may turn on or flash a pre-determined distance from the robot's 100 turn”).
Regarding Claim 11, Pinter teaches:
The robot control method of claim 10, 
Pinter further teaches: 
wherein controlling the robot to output the indicator comprises controlling the robot to output the indicator corresponding to a lowering of the gaze of the robot when a distance between the robot and the person is a given value or less or to output the indicator so that the gaze of the robot is directed toward a direction corresponding to a direction in which the robot tries to move (See at least Paragraph 87, “FIG. 8 illustrates an example of a head turn gesture to indicate a direction. The robot 100 is shown turning its head 106 to the right even though the robot 100 has yet to begin moving to the right, as indicated by the path 802. In addition to gesturing, the robot 100 may provide other indications to allow hospital staff and visitors to know where the robot 100 is headed. These indicators may include the robot's head 106 facing the direction of its motion (as discussed above), or having the robot 100 turn its head 106 to "look" to the side it intends to turn when it approaches an intersection. Other indicators may include lights 114, such as light emitting diodes (LEDs), on the robot 100 that act as turn indicators. The lights 114 may be visible from the front or rear. The indicators on the appropriate side may turn on or flash a pre-determined distance from the robot's 100 turn”).
Regarding Claim 12, Pinter teaches:
The robot control method of claim 1, 
Pinter further teaches: 
wherein controlling the movement of the robot comprises: 
controlling the movement of the robot so that the robot does not pass through a space between the person and another person or an object, when it is determined that the person interacts with the another person or the object (See at least Paragraph 59, “FIG. 6 illustrates a robot 100 near two people 402 who are engaged in a conversation. The robot may recognize the people 402 as part of a conversational group 602 and avoid disturbing them by not moving in between the people 402. The robot 100 may be configured to plan its navigational path around clusters of humans, so as to avoid interrupting human interaction. The robot 100 may scan a room to detect humans clustered in groups 602 that may potentially be in conversation. In one embodiment, the robot 100 may scan a room to detect humans and then perform a segmentation and clustering analysis to detect potential conversational groups 602. From this analysis, the robot 100 may determine which direction the humans are facing, their proximity to other humans, hand gestures, or other actions indicating a group 602 of interacting humans. In other embodiments, the robot 100 may utilize sound detection techniques and/or analysis to identify humans that are potentially in a group 602. FIG. 6 illustrates a conversation zone 604 and respective lockout zones 404 for each person 402. The social path component 302 may avoid the conversation zone 604 similar to how it avoids a comfort zone 406. Alternatively, when human groups 602 are detected, the robot 100 may apply a lockout zone 404 and/or comfort zone 406 to the entire group 602, as opposed to individual humans within the group 602. Accordingly, the robot 100 may avoid interrupting conversations between humans in a group 602 and may treat the conversation zone 604 similar to a lockout zone”, Paragraph 60, “Similarly, the status determination component 306 may determine other groups of people and/or objects that the robot 100 should not pass between. In addition to attempting to abide by social protocols when navigating around humans, the robot 100 may also adhere to specific behavioral protocols when navigating around specific objects common to healthcare facilities. In some embodiments, the robot 100 may have special, pre-determined lockout radii and/or comfort zones for each respective object. Other objects may trigger special-case behaviors. For example, when the robot 100 finds a cable or cord, it may determine whether to traverse or avoid the cable depending on the cable's height. In other embodiments, the robot 100 may alter its behavior based on alerts or existing conditions. For example, the robot 100 may alter its behavior based on a "floor cleaning" sign. In such an example, the robot 100 may respond by slowing its speed to 50% and staying within a few inches of a wall. Another example may include the robot 100 detecting a patient with an IV pole or walker, which may cause the robot 100 to avoid navigating between the patient and the IV pole or walker”, and Paragraph 61, “FIG. 7 illustrates a perspective view of the robot 100 approaching a person 402 and an IV pole 702 in a hallway. According to one embodiment, the object detection system 206 detects the person 402 and IV pole 702 and the status determination component 306 determines that the robot 100 should not pass between a person 402 and an IV pole 702 based on a stored rule. For example, even though the robot 100 may not be able to see tubing running between the person 402 and the IV pole 702 the robot may follow a rule that the robot 100 should not pass between them. Thus, the social path component 302 may plan a path around the person 402 and IV pole 702 that does not involve passing between them”), 
notifying the person that the robot will pass through the space or requesting the person to move by outputting at least one of a visual indicator and an auditory indicator to the person, when it is determined that the robot cannot pass by the person without entering the space (See at least Paragraph 66, “The robot 100 may attempt to plan a navigational path to avoid breaching social rules for a specified timeout period, after which it may attempt to find a new route to its destination and/or violate the social rules. In some embodiments, the timeout period may be short, such as between 1 and 30 seconds, to avoid the robot 100 hovering or dodging around people in the hallway for a long period of time while they are talking or otherwise engaged in the hallways. In still other embodiments, the robot may ask people to step aside or move”, Paragraph 81, “The acknowledgment component 308 may provide acknowledgment or other indications by making an audible sound, such as by using a speaker. For example, the acknowledgment component 308 may also provide an audible warning, or apology, to nearby humans when it violates a comfort zone, reduced lockout zone, conversation zone, or the like. For example, the robot 100 may play an audio clip that says "I'm sorry," "excuse me," or the like. As another example, the robot 100 may play a subdued siren sound, beeping sound, or other warning sound when the robot 100 is in an urgent mode or when it has been delayed. This may provide a notification to nearby individuals that the robot 100 is there and may be trying to get by. In one embodiment, the acknowledgment component 308 causes the robot 100 to provide a social acknowledgment to a passing human. For example, the robot 100 may say "hello" or provide any other audible greeting to a passing human”, and Paragraph 82, “When the robot 100 needs to violate any rules, it may apologize to the humans by playing the sound clip as it passes. The robot 100 may also issue a warning before it violates a social rule. For example, a warning may be issued by playing a sound clip of a pre-recorded polite phrase. In other embodiments, this warning may be issued by flashing lights 114 on the upper portion 104 of the robot 100”), and 
controlling the movement of the robot so that the person passes by the robot (See at least Paragraph 69, “The status determination component 306 may determine that the current status includes that a nearby human is involved in an emergency. The status determination component 306 may determine that a nearby human is involved in an emergency based on how fast a nearby human is moving. For example, if the object detection system 206 detects that a human is moving at a fast pace down a hallway, the status determination component 306 may determine that the user is involved in an emergency or has an urgent task to perform. Similarly, the status determination component 306 may determine that a nearby person is involved in an emergency based on one or more of a speed of a moving object, a speed of a moving person, a warning sound, and flashing lights. In another embodiment, the robot 100 may detect the velocity of the approaching person or object and, if it is above a pre-determined threshold, determine that there is an emergency or dangerous situation. In this case, the robot 100 may move to the side of the hallway and wait until the passing person, group, and/or object has passed” and Paragraph 73, “The status determination component 306 may determine that the current status includes that the robot 100 is involved in an emergency or has an urgent status. For example, while being remotely operated by a doctor, the doctor may select an option for urgent operation of the robot 100. In one embodiment, in response to receiving an indication that the robot 100 is involved in an emergency situation, the robot 100 may be configured to violate one or more of the social protocols discussed herein. For example, the robot 100 may violate the group conversation rule to reach a high-priority destination by traveling between two humans having a conversation. In another embodiment, the robot 100 may need to reduce the size of a lockout zone by a predetermined fraction, such as one half. Similarly, increased speed or other changes in restrictions may be followed. In addition, the robot 100 may be configured to play a sound clip of a polite phrase, such as, "excuse me" or "I'm sorry" ”).
Regarding Claim 13, Pinter teaches:
The robot control method of claim 1, 
Pinter further teaches: 
wherein controlling the movement of the robot comprises controlling the movement of the robot so that the robot avoids interference with the person or another person in a way to imitate an operation of the person avoiding interference with the another person, if at least part of the robot is included in the personal area and the robot needs to move along with the person (See at least Paragraph 75, “The social path component 302 may also allow the robot 100 to exhibit team based behavior. In one embodiment, for example, the display interface 108 on the upper portion 104 of the robot 100 may present a "follow team" option that may be selected by a user. When the follow team option is selected, the robot 100 may identify various features of a person to be followed, such as height, facial features, size, or other physical characteristics. The social path component 302 may then follow the identified individual at a pre-determined distance. The robot 100 may accomplish this using the object detection system 206 that performs methods such as facial detection and/or other detection and following techniques. When following an individual, the robot's 100 speed and lockout zones may be adjusted to comply with a team-based environment. In some embodiments, the robot's 100 lockout zone may be reduced to allow it closer physical proximity to the team or followed individual, and/or the comfort zone may be reduced or eliminated entirely. In other embodiments, the speed of the robot 100 may be adjusted to match a time-averaged speed of the team or individual”).
Regarding Claim 16, Pinter teaches:
The robot control method of claim 1, 
Pinter further teaches: 
further comprising controlling the robot to be decelerated or stopped before the robot enters an intersecting section of a travel path when a moving path of the person and the travel path of the robot intersect each other (See at least Paragraph 53, “In various embodiments, the robot 100 may act in a manner consistent with social protocols with regard to its speed. For example, the robot 100 may decelerate its traveling speed when it comes within a larger comfort zone 406 of a person 402. For example, if the lockout zone 404 has a radius of 18 inches, the larger comfort zone 406 may have a radius of 24-48 inches. The robot 100 may decelerate when it nears or enters this larger comfort zone 406. In one embodiment, the robot 100 may have a maximum speed of 5 mph with no humans around, and may decelerate to 2 mph when it enters the larger comfort zone 406”, Paragraph 62, “The status determination component 306 may determine that the current status includes that the robot 100 is approaching a doorway or intersection. The status determination component 306 may determine that the robot 100 is approaching a doorway or intersection based on information detected by the object detection system 206 and/or based on a current location of the robot 100 as determined by the map component 210. The status determination component 306 may notify the social path component 302 of the upcoming doorway or intersection and the social path component 302 may determine a path to pass through the doorway or intersection while limiting chances of entering a lockout zone 404 of any people 402 or bumping into any objects or people. For example, the social path component 302 may determine an entry angle through the intersection or doorway to increase visibility to any approaching humans. Similarly, as the robot 100 approaches the doorway or intersection, the status determination component 306 and/or the social path component 302 may determine whether a human will reach the intersection within a threshold time of the robot 100. If the human and the robot 100 will likely cross around the same time the social path component 302 may modify a path of the robot 100 to avoid a lockout zone 404 for the human. The social path component 302 may change the path such that the robot 100 stops at the intersection, speeds up, slows down, or even moves sideways to avoid coming within a lockout zone 404 and/or comfort zone 406 of the human”, and Paragraph 76, “In one embodiment, the robot 100 may respond to a human presence in a hallway by moving closer to one side of the hallway, decelerating as the person or object approaches, moving to the side of the hallway and stopping until the person or object has passed, and/or by performing other human-like reactions. In one embodiment, if the robot determines that a hallway is narrow, the robot 100 may decelerate as a person and/or object approach. The robot 100 may stop next to the wall as a person and/or object approach in a narrow hallway, and resume once they have passed”) within a building (See at least Paragraph 60, “In addition to attempting to abide by social protocols when navigating around humans, the robot 100 may also adhere to specific behavioral protocols when navigating around specific objects common to healthcare facilities”).
Regarding Claim 17, Pinter teaches:
The robot control method of claim 1, 
Pinter further teaches: 
further comprising controlling a movement of the robot traveling around a corner (See at least Paragraph 64, “FIG. 8 illustrates a perspective view of a robot 100 as the robot 100 navigates around a corner at an intersection. The robot 100 is shown approaching the intersection while two people 402 are also passing through the intersection. A planned pathway 802 is shown around the corner of the intersection that will be predictable for the people 402”) based on predetermined surrounding environment information associated with the corner (See at least Paragraph 38, “The map component 210 may determine a location of the robot 100 within the work area. For example, the robot 100 may have access to maps for a healthcare facility or other work area. In one embodiment, the robot 100 may maintain, create, and/or download maps of its work area. The maps may be annotated and/or marked with various features and/or describe how the robot 100 should behave in various zones or regions. The map may include various areas that are off limits as well” and Paragraph 64, “FIG. 8 illustrates a perspective view of a robot 100 as the robot 100 navigates around a corner at an intersection. The robot 100 is shown approaching the intersection while two people 402 are also passing through the intersection. A planned pathway 802 is shown around the corner of the intersection that will be predictable for the people 402. For example, the pathway 802 is a smooth rounded pathway and sweeps wide around the corner to increase visibility for the robot 100 and any more people that may be coming. The social path component 302 may determine that the robot 100 will be the first to get around the corner and may thus proceed”), if a travel path of the robot includes travelling around the corner within a building (See at least Paragraph 38, “For example, the robot 100 may have access to maps for a healthcare facility or other work area”).
Regarding Claim 18, Pinter teaches:
The robot control method of claim 17, 
Pinter further teaches: 
wherein: the surrounding environment information comprises at least one of information on a shape of the corner, information on a space near the corner, and information on a population behavior pattern in the space near the corner, 
the information on the shape of the corner comprises at least one of information on a width of a path constituting the corner, information on an angle of the corner, and information on a material of the corner, 
the information on the space near the corner comprises at least one of information on utilization of the space near the corner and information on a distribution of obstacles near the corner (See at least Paragraph 74, “The status determination component 306 may determine the current status as being located within a specific region of a work area. In one embodiment, the robot 100 may have the ability to change its navigational settings depending on the different areas of the hospital through which it is traveling. In some embodiments, the map component 210 may allow the robot 100 to determine which region of the hospital it is in, and the robot 100 may adapt its operation accordingly. For example, the robot 100 may adjust behaviors, such as how far it navigates into a room, the speeds it travels, the radii of the lockout zone 404 and/or buffers between itself and objects, and other behaviors. In some embodiments, the robot 100 in an intensive care unit (ICU) region or a pediatric ward may adjust its maximum speed to 50% of its normal pace. In another embodiment, the robot 100 may navigate only a specified distance into an ICU room from the doorway. For example, the robot 100 may move only far enough into a room to view information from monitors. In this example, the rest of the room may be considered a lockout zone 404”),
and the information on the population behavior pattern in the space near the corner comprises information on a moving pattern of a person in the space near the corner (See at least Paragraph 71, “The robot 100 may also be prohibited from loitering in high-traffic areas. For example, hallways may be marked as areas where the robot 100 should not stop, or in which the robot 100 should move to one side of the hallway if it does stop”).
Regarding Claim 19, Pinter teaches:
A robot (Robot 100) moving within a building (See at least Paragraph 60, “In addition to attempting to abide by social protocols when navigating around humans, the robot 100 may also adhere to specific behavioral protocols when navigating around specific objects common to healthcare facilities”), comprising:
 at least one processor (See Paragraph 100, “Some of the components that can be used with embodiments disclosed herein are already available, such as general-purpose computers, mobile phones, computer programming tools and techniques, digital storage media, and communications networks. A computing device, such as a laptop, tablet computer, desktop computer, server, Smartphone, or the like, may include a processor, such as a microprocessor, microcontroller, logic circuitry, or the like”) implemented to execute a computer-readable instruction (See Paragraph 103, “Software implementations may include one or more computer programs comprising executable code/instructions that, when executed by a processor, may cause the processor to perform a method defined at least in part by the executable instructions”),
wherein the at least one processor is configured to: recognize a personal area associated with a person present in a traveling direction of a robot (See at least Paragraph 48, “In one embodiment, the social path component 302 causes the robot 100 to reduce discomfort of nearby humans by observing a lockout zone and/or a comfort zone for each detected human. FIG. 4 illustrates a robot 100 and a nearby person 402. A lockout zone 404 and a comfort zone 406 for the human are illustrated. According to one embodiment, the social path component 302 may determine the size and shape of the lock out zone 404 and comfort zone 406”); and
control a movement of the robot based on the recognized personal area so that the robot avoids interference with the person (Paragraph 48, “The social path component 302 may cause the robot 100 to avoid traveling through the lockout zone 404 and/or the comfort zone 406”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of Nakamura et. al (US 20080249660 A1).
Regarding Claim 2, Pinter teaches:
The robot control method of claim 1,
Pinter does not explicitly teach, but Nakamura teaches:
wherein the personal area is recognized as a circle having the person as its center when the person stops (See at least Paragraph 53, “The region corresponding to the geometric characteristics (shape and size) of the object 2 in the element space and expanded in response to the geometric characteristics of the robot 1 is recognized as the second spatial element Q.sub.2. Here, the Minkowski sum of the two regions having the geometric characteristics in the element space QS corresponding to the geometric characteristics of the robot 1 and the object 2 is recognized as the second spatial element Q.sub.2. In the case where the robot 1 and the object 2 are defined as a first region q.sub.1 of a circular shape having a radius r.sub.1 and a second region q.sub.2 of a circular shape having a radius r.sub.2, respectively, as shown in FIG. 6(a), the Minkowski sum of these two regions, q.sub.1+q.sub.2, represented as a circular region as shown in FIG. 6(b), is recognized as the second spatial element Q.sub.2.” and Figure 4, Figure 6(a) and 6(b)”) and is recognized as a cone or oval extending in a direction in which the person moves when the person moves (See at least Paragraph 57, “If the second processing element 12 determines that the second spatial element Q.sub.2 satisfies the second contact condition in addition to the first contact condition (YES in S024 in FIG. 3), it recognizes the second spatial element Q.sub.2 expanded based on the recognition result of the first processing element 11 as an expanded second spatial element EQ.sub.2 (S026 in FIG. 3). For example, when the second spatial element Q.sub.2 shown on the left in FIG. 7(a) is continuously enlarged in the direction corresponding to the relative velocity (vector), v.sub.2-v.sub.1, of the second velocity v.sub.2 with respect to the first velocity v.sub.1, the resultant, approximately straight band-shaped region shown on the right in FIG. 7(a) is recognized as the expanded second spatial element EQ.sub.2”, Figure 7(a) and Figure 7(b) ).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the variable personal area based on the velocities of the robot and the person of Nakamura in combination with that of Pinter to create a more adaptable robot with more robust social behaviors.
Regarding Claim 3, the combination of Pinter and Nakamura teaches:
The robot control method of claim 2,
Pinter further teaches:
wherein recognizing the personal area comprises differently recognizing the personal area associated with the person based on at least one of information on a country or a cultural area associated with the person (See at least Paragraph 50, “This lockout zone 404 may be variable, depending on the cultural context the robot 100 is in, the amount of available space, the identity of the person, a classification of the person, a zone within a work area where the person 402 and the robot 100 are located, and/or the urgency with which the robot 100 is navigating”), a moving direction of the person, a moving speed of the person, body information of the person (See at least Paragraph 55, “When the robot 100 detects a patient, it may increase the lockout zone 404 and comfort zone 406 radii from that of other people 402 in the hospital and/or adjust the speed limits for a given type of zone” and Paragraph 56, “The social path component 302 may allow for a smaller lockout zone 404 or comfort zone 406 for hospital employees, such as doctors or nurses, than for visitors and patients”), information on a path along which the person moves (See at least Paragraph 50, “This lockout zone 404 may be variable, depending on the cultural context the robot 100 is in, the amount of available space, the identity of the person, a classification of the person, a zone within a work area where the person 402 and the robot 100 are located, and/or the urgency with which the robot 100 is navigating”), a distance between the person and the robot (See at least Paragraph 45, “Similarly, the distances between objects may vary between a set of rules for use when a human is not detected and a set of rules for use when a human is detected. For example, the social path component 302 may require that the robot 100 stay further away from objects when a human is not present than when a human is present”), a type of service provided by the robot, a type of robot, and a speed of the robot (See at least Paragraph 49, “In one embodiment, the social path component 302 may avoid passing through the comfort zone 406 as long as it is faster to pass around the comfort zone than slow down while passing through the comfort zone 406”).
Regarding Claim 4, the combination of Pinter and Nakamura teaches:
The robot control method of claim 2,
Pinter does not explicitly teach, but Nakamura teaches:
wherein a length of the personal area extending in the direction in which the person moves is increased as the speed of the person becomes greater (See at least Paragraph 57, “If the second processing element 12 determines that the second spatial element Q.sub.2 satisfies the second contact condition in addition to the first contact condition (YES in S024 in FIG. 3), it recognizes the second spatial element Q.sub.2 expanded based on the recognition result of the first processing element 11 as an expanded second spatial element EQ.sub.2 (S026 in FIG. 3). For example, when the second spatial element Q.sub.2 shown on the left in FIG. 7(a) is continuously enlarged in the direction corresponding to the relative velocity (vector), v.sub.2-v.sub.1, of the second velocity v.sub.2 with respect to the first velocity v.sub.1, the resultant, approximately straight band-shaped region shown on the right in FIG. 7(a) is recognized as the expanded second spatial element EQ.sub.2”, and Figure 7(a) and Figure 7(b) ), a height of the person becomes greater, or a width of the path along which the person moves becomes smaller.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the variable personal area based on the velocities of the robot such that the personal area of the person is increased when the speed of the person becomes greater of Nakamura in combination with that of Pinter to create a more adaptable robot with more robust social behaviors.
Regarding Claim 5, the combination of Pinter and Nakamura teaches:
The robot control method of claim 2,
Pinter further teaches:
wherein a length of the personal area extending in the direction in which the person moves is increased as a speed of the robot becomes higher in a direction in which the person is located, a height or width of the robot becomes greater, or a degree of a risk to the person attributable to a service provided by the robot becomes higher (See at least Paragraph 50, “This lockout zone 404 may be variable, depending on the cultural context the robot 100 is in, the amount of available space, the identity of the person, a classification of the person, a zone within a work area where the person 402 and the robot 100 are located, and/or the urgency with which the robot 100 is navigating”, Paragraph 55, “When the robot 100 detects a patient, it may increase the lockout zone 404 and comfort zone 406 radii from that of other people 402 in the hospital and/or adjust the speed limits for a given type of zone”, and Paragraph 72, “Similarly, the robot 100 may increase its lockout zones 404 and/or comfort zones 406 for objects in an ED unit to decrease the likelihood that it will collide with a shelf or table containing delicate instruments”. Examiner notes that if all directions are increased, as happens if a radii increases, then the direction in which the person moves must also be included in that increase).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of Ueda et. al (US 20140148989 A1).
Regarding Claim 8, Pinter teaches:
The robot control method of claim 6,
and
wherein controlling the movement of the robot comprises: … controlling the robot to wait on one side of the path in a state in which the robot stops; and controlling the robot to travel after the person passes by the robot (See at least Paragraph 76, “In one embodiment, the robot 100 may respond to a human presence in a hallway by moving closer to one side of the hallway, decelerating as the person or object approaches, moving to the side of the hallway and stopping until the person or object has passed, and/or by performing other human-like reactions”).
Pinter does not explicitly teach, but Ueda teaches (see underlined):
wherein controlling the movement of the robot comprises: when it is determined that it is impossible to pass through the path without entering the personal area or a width of the path is a given value or less, controlling the robot to wait on one side of the path in a state in which the robot stops (See at least Paragraph 99, “In FIGS. 9, A1, A2, and A3 are faster than Vmax in formula 3 and move at the same velocity, so that A1, A2, and A3 are classified to the class A. Therefore, the passage areas of all the obstacles are impassable and the virtual passable area 61 is as shown in FIG. 9(a). There is no virtual passable area 61 that includes the occupied area 72 at a position at which the autonomous moving device 1 can stop at the maximum acceleration, so that the temporary destination point TG is set behind the autonomous moving device 1 and the autonomous moving device 1 moves to the temporary destination point TG as shown in FIG. 9(b). In this way, the autonomous moving device 1 can wait for passage of the obstacles at TG without affecting the movements of the obstacles. After all the obstacles have passed as shown in FIG. 9(c), the autonomous moving device 1 restarts the movement to the final destination point”);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to wait to the side when it is determined that it is impossible to pass through the path without entering the personal area to provide a solution to a completely blocked path that fits in accordance with accepted social behavior.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of Kirby (Social Robot Navigation, May 2010), and further in view of Takai et. al (US 20200363802 A1).
Regarding Claim 14, Pinter teaches:
The robot control method of claim 13,
Pinter does not teach, but Kirby teaches:
wherein when the robot and the person get on an elevator and get off the elevator, the robot is controlled to get on the elevator after all persons get off the elevator, before the robot gets on the elevator (See Abstract on Page ii, “This thesis presents our COMPANION framework: a Constraint-Optimizing Method for Person–Acceptable NavigatION. COMPANION is a generalized framework for representing social conventions as components of a constraint optimization problem, which is used for path planning and navigation. Social conventions, such as personal space and tending to the right, are described as mathematical cost functions that can be used by an optimal path planner. These social conventions are combined with more traditional constraints, such as minimizing distance, in a
flexible way, so that additional constraints can be added easily”, and Section 8.5.3 on Page 145, “Another task that may be represented in the COMPANION framework is that of riding an elevator. Elevator etiquette (at least in the United States) dictates that people who are already on the elevator should have the opportunity to exit before any additional people enter”),
Pinter does not teach, but Takai teaches:
and in a state in which the robot gets on the elevator, the robot is controlled to move near to a wall of the elevator in order not to interrupt a person who gets on or gets off the elevator (See at least Paragraph 54, “FIG. 8 is a diagram for describing a first waiting position in the car 920. The first waiting position is a position at which the rear part of the mobile robot 100 is opposed to the wall surface of the car 920. After the mobile robot 100 enters the car 920, the movement controller 203 sets a reference position TG of the first waiting position as the destination and moves the mobile robot 100. In this way, when the mobile robot 100 waits with its back against the wall surface, there are no people standing between the wall surface and the mobile robot 100, whereby it is less likely that the mobile robot 100 will disturb people who get on and get off the car”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the robot of Pinter perform the additional elevator-specific social behaviors taught by Kirby and Takai to reduce anxiety or discomfort in nearby humans (See at least Paragraph 44 of Pinter, “The social behaviors component 212 determines operations for the robot 100 to perform to operate according to social protocols to reduce anxiety or discomfort of nearby humans. For example, if a robot moves in an erratic manner or comes too close to nearby people, those people may be uncomfortable and may find the presence of the robot to make it harder to relax, move between locations, or go about their duties. The social behaviors component 212 may determine various actions for the robot 100 that allow the robot 100 to operate around others without being a distraction or causing problems. According to one embodiment, the social behaviors component 212 will determine actions or operations to be performed based on a detected status, environment, or individual. The social behaviors component 212 may cause the robot 100 to operate differently based on the detected status, environment, or individual”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of Chatlani et. al (US 11425494 B1).
Regarding Claim 15, Pinter teaches:
The robot control method of claim 1, 
Pinter does not explicitly teach, but Chatlani teaches:
further comprising controlling the robot to output, at a rear of the robot, an indicator indicative of a deceleration or stop of the robot based on the control of the movement of the robot (See at least Column 6, Lines 16-20, “Other output devices 260, such as one or more lights, may be disposed on an exterior of the back of the device 110. For example, a brake light may be arranged on the back surface of the device 110 to provide users an indication that the device 110 is slowing or stopping”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the robot of Pinter provide an indicator of a deceleration or stop of the robot to inform nearby people of the robot’s actions and reduce anxiety or discomfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW C GAMMON/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664